DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), with regard to Japanese parent Application No. JP2017-037287, filed on 2/28/2017, as well as International Application No. PCT/1B2018/051277. Examiner acknowledges that the certified copies of these applications have been received.

Notice to Applicant
Claims 1, 3-12 and 14-19 are currently amended.
Claim 13 is cancelled.
Claims 1-12 and 14-19 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 7/13/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in-part for the reasons set forth below.

Claim Objections
First, Applicant argues that “claim 17 is amended to depend from claim 16 and the objection is overcome…” [Arguments, page 11].
	In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amendment overcomes the previous objection.

35 USC § 112 Interpretations
	First, Applicant argues that “independent claims 1, 14 and 16 and claims 6-10 are amended to clarify the recited structure by removing reference to “units” and to simply recite the functions performed by the programmed processor…” [Arguments, pages 11-13].
	In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amendments negate the previous claim interpretations.

35 USC § 101 Rejections
	First, Applicant argues that “Independent claim 1 is amended herein… the Office Action: fails to provide any concrete evidence or legal rationale whatsoever, including evidence or legal rationale that would show that the claims “more likely than not” are “wholly directed” to organizing human behavior and, in particular, managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions exemplified by “budgeting, instructions for a neurologist treating a patient, voting, and instructions for playing a dice game.” Therefore, the Office Action fails to establish a prima facie case of patent ineligibility. Applicant respectfully submits that the category of certain ineligible methods of organizing human behavior contemplates ineligible inventions for which the focus is mere instructions for humans to perform certain actions. In contrast, Applicant has claimed technological arrangements in a technological solution for which the focus is on elements such as sensors, processors, output devices are used to enable worker productivity to be monitored, analyzed and for feedback to be determined and provided as an intervention… Because the claims recite a technological solution to a technological problem, and do not fit the examples for the alleged grouping of abstract ideas (i.e. certain method of organizing human activity) the claims as amended are eligible…” [Arguments, pages 14-23].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that proper rationale has been established regarding the identification of concepts relating to certain methods of organizing human activity. The claims and limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. As previously stated, Examiner stated that specifically, analyzing the emotional and cognitive state of a subject to determine intervention is considered to be steps for managing personal behavior. As such, claims 1, 12, 14-16 and 18 are directed to concepts identified as abstract ideas.
With regard to the assertion that the claims recite a technological solution to a technological problem, Examiner respectfully maintains that, the additional elements (e.g. the broadly claimed “sensors”), are not described at a level of specificity that is considered to amount to significantly more than the above-stated abstract idea. Specifically, the apparatus, processor, sensors, storage device, intervention devices and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.


35 USC § 103 Rejections
	First, Applicant argues that “Greco discloses that physiological signals my be analyzed in a training protocol. See id. paragraph [0052]. However, Greco fails to disclose what the training protocol involves, except as a measure of the whether the physiological factor needs to be increased, decreased or maintained, and, as admitted, whether the training protocols indicate a relationship between the worker activity and the worker emotion and cognition…” [Arguments, pages 23-26].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that the training protocol discloses in paragraph 52 of Greco was relied upon to disclose the “activity obtaining unit”, which has been amended out of the present claim set. With regard to the indication of a relationship between worker activity, emotion and cognition, Examiner directs the Applicant to (Greco, ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion). Here, Greco clearly draws a relationship between physiological signals and worker productivity (i.e. worker activity). 
Although Greco does not explicitly recite the term “emotion”, Examiner has relied upon the sensors and emotional detection elements of Bychov, as detailed in the rejection below, to disclose this element. Thus, Examiner respectfully maintains that these reference, in combination, disclose the above-argued claim elements. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “Bychov discloses a system that is capable of determining behavioral states of a vehicle operator. See Bychov, FIG. 1… However, Bychov fails to disclose estimating worker emotion and cognition during the operation based on the obtained information indicating the worker activity as a primary indicator of the worker emotion and cognition and first learning data indicating a relationship between the activity and the emotion and cognition. Bychov further fails to disclose first learning data comprising data generated on the basis of (collected) information indicating emotion of at least one worker, cognition of the at least one worker, and activity of the at least one worker. Still further, Bychov fails to disclose the information indicating emotion related to at least one physiological parameter obtained by at least one first sensor, and information indicating cognition relate to at least one parameter indicative of cognition and obtained by at least one second sensor, and indicating activity relate to at least one physiological parameter obtained by at least one third sensor…” [Arguments, pages 26-27].
In response, Applicant’s arguments are considered but are not persuasive. With regard to the assertions that Bychov fails to disclose estimating worker emotion and cognition during the operation based on the obtained information indicating the worker activity as a primary indicator of the worker emotion and cognition and first learning data indicating a relationship between the activity and the emotion and cognition and that Bychov fails to disclose the information indicating emotion related to at least one physiological parameter obtained by at least one first sensor, and information indicating cognition relate to at least one parameter indicative of cognition and obtained by at least one second sensor, and indicating activity relate to at least one physiological parameter obtained by at least one third sensor…”, Examiner respectfully disagrees and directs the Applicant to (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), and to (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state). Here, Bychov determines a “behavioral state” (i.e. worker emotion) based on information obtained from devices and sensors. Examiner combines these elements with at least the elements of Greco disclosed in response to the above-argument to render the above limitations obvious. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation which states, in part, "…determining an intervention to be provided for the subject based on the performance estimated by operation as the second estimation unit…". However, the second estimation unit has been amended out of the preceding limitations of this claim. As such, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-19 are directed to statutory categories, namely a machine (claims 1-11, 14 and 16-17), a process (claims 12, 15 and 18) and an article of manufacture (claim 19).

Step 2A, Prong 1: Claims 1, 12, 14-16 and 18 in part, recite the following abstract idea: 
…obtaining information indicating worker activity during the operation, the information comprising information relating to at least one physiological parameter…; estimating worker emotion and cognition during the operation based on the obtained information… used as a primary indicator of the worker emotion and cognition, and first learning data indicating a relationship between the worker activity and the worker emotion and cognition, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one worker, collected information indicating cognition of the at least one worker, and collected information indicating activity of the at least one worker, wherein said collected information indicating emotion relate to at least one physiological parameter previously…, said collected information indicating cognition relate to at least one parameter indicative of cognition and previously…, and said collected information indicating activity relate to at least one physiological parameter previously…; estimating worker productivity based on the estimated emotion and cognition as a secondary indicator, and second learning data indicating a relationship between the worker productivity, and the worker emotion the cognition; and determining an intervention to be provided… based on the estimated productivity and a predetermined condition for providing the intervention, the intervention to be provided such that… are capable of being controlled to provide the intervention [Claims 1 and 12],
…obtaining information indicating subject activity during…, the information comprising information relating to at least one physiological parameter…; estimating subject emotion and cognition during the operation based on the obtained information… as a primary indicator of the subject emotion and cognition, and first learning data indicating a relationship between the subject activity and the subject emotion and cognition; estimating subject performance based on the estimated subject emotion and cognition as a secondary indicator, and second learning data indicating a relationship between performance, and the subject emotion the cognition when driving, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one subject, collected information indicating cognition of the at least one subject, and collected information indicating activity of the at least one subject, wherein said collected information indicating emotion relate to at least one physiological parameter previously…, said collected information indicating cognition relate to at least one parameter indicative of cognition and previously… and said collected information indicating activity relate to at least one physiological parameter previously…; and determining an intervention to be provided… based on the estimated productivity and a predetermined condition for providing an intervention, the intervention to be provided such that… are capable of being controlled to provide the intervention [claims 14-16 and 18]. 

These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, analyzing the emotional and cognitive state of a subject to determine intervention is considered to be steps for managing personal behavior. As such, claims 1, 12, 14-16 and 18 are directed to concepts identified as abstract ideas.

The dependent claims recite limitations relative to the independent claims, including, for example: 
…wherein at least two amongst the at least one first sensor, the at least one second sensor and the at least one third sensor are different from each other [Claim 2],
…in response to at least two amongst the at least one first sensor, the at least one second sensor and the at least one third sensor being substantially the same, then said at least two sensors being substantially the same are set according to different respective configurations. [Claim 3],
…wherein the second learning data… comprises stored data generated on the basis of collected information indicating performance, said collected information indicating emotion of the at least one worker, and said collected information indicating cognition of the at least one worker, wherein the collected information indicating performance indicates performance in correspondence of said information indicating emotion and said information indicating cognition. [Claim 5],
…wherein the processor is configured with the program to perform operations such that determining an intervention to be provided comprises determining at least one of timing and characteristic of the intervention based at least on the estimated worker productivity [Claim 6],
…wherein the processor is configured with the program to perform operations such that  determining an intervention to be provided comprises determining a first intervention and a second intervention to be provided at a first point in time and, respectively, second point in time, wherein the first intervention and the second intervention are different from each other [Claim 7],
… determining an intervention to be provided comprises determining that a first intervention is to be provided at a time in response to the estimated worker productivity being determined not to meet a first condition; and determining that a second intervention different from the first intervention is to be provided at a time in response to the estimated worker productivity being determined not to meet a second condition after the first intervention is provided [Claim 8],
… determining an intervention to be provided comprises determining that a visual or auditory stimulus is to be provided as the first intervention, and determining that a tactile stimulus is to be provided as the second intervention [claim 9],
… determining an intervention to be provided further comprises: determining that… to stop the operation at a time in response to the estimated worker productivity being determined not to meet a third condition after the first or second intervention is provided [claim 10],
…at least one article obtained by means of said manufacturing apparatus [claim 11],
…a computer program comprising instructions, which, when read and executed on a computer, cause the computer to perform operations according to claim 12 [Claim 19].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 12, 14-16 and 18 only recite the following additional elements – 
a processor configured with a program to perform operations… at least one activity sensor…; obtained from a storage device… at least one first sensor… at least one second sensor… at least one third sensor… one or more intervention devices  [Claims 1, 14 and 16],
… obtained from a storage device… at least one activity sensor… at least one first sensor… at least one second sensor… at least one third sensor… one or more intervention devices [Claims 12, 15 and 18].
The apparatus, processor, sensors, storage device, intervention devices and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 12, 14-16 and 18 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…a processor configured with a program to perform operations… at least one activity sensor…; obtained from a storage device… at least one first sensor… at least one second sensor… at least one third sensor… one or more intervention devices  [Claims 1, 14 and 16],
… obtained from a storage device… at least one activity sensor… at least one first sensor… at least one second sensor… at least one third sensor… one or more intervention devices [Claims 12, 15 and 18].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al., U.S. Publication No. 2014/0336473 [hereinafter Greco] in view of Bychov, U.S. Publication No. 2014/0240132 [hereinafter Bychov].

Regarding Claim 1, Greco discloses A production management apparatus for managing a production line involving an a worker-performed operation, the apparatus comprising: a processor configured with a program to perform operations comprising: obtaining information indicating worker activity during the operation, the information comprising information relating to at least one physiological parameter obtained by at least one activity sensor (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed by a worker)), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained);
…based on the obtained information indicating the worker activity, as a primary indicator…, and first learning data indicating a relationship between the worker activity and the worker emotion and cognition, wherein the first learning data… and comprises stored data generated on the basis of collected information indicating emotion of at least one worker, collected information indicating cognition of the at least one worker, and collected information indicating activity of the at least one worker, wherein… said collected information indicating cognition relate to at least one parameter indicative of cognition and previously obtained by at least one second sensor, and collected said information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶  (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating worker productivity based on the estimated emotion and cognition as a secondary indicator, and second learning data indicating a relationship between the worker productivity, and the emotion and cognition (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty);
and determining an intervention to be provided by the production management apparatus, based on the estimated worker productivity and a predetermined condition for providing the intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating worker emotion and cognition of the worker during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating worker emotion and cognition of the worker during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance.
 The motivation for doing so would have been to improve the ability “to monitor a vehicle operator's physiological information, operating habits… to determine if any potential hazards exist” (Bychov, ¶ 29) wherein such a system would help to improve Greco’s method which seeks “becoming a better driver using driving simulators…” in part by providing “…visual, auditory and tactile feedback of cognitive performance to include: attention to the task, visual perception of distance to other objects, and impulsive responses to outside movement of things and other drivers and the response time to the driving experience” [Bychov, ¶ 29; Greco, ¶ 21].

	
	Regarding claim 2, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
	Greco further discloses …wherein at least two amongst the at least one first sensor, the at least one second sensor and the at least one third sensor are different from each other (Greco, ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses various sensors)).

	Regarding claim 3, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
	Greco further discloses …wherein in response to at least two amongst the at least one first sensor, the at least one second sensor and the at least one third sensor being substantially the same, then said at least two sensors being substantially the same are set according to different respective configurations (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2) (discloses similar sensors in different channel configurations)).

	Regarding claim 4, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
	Greco further discloses …wherein the activity sensor and the at least one third sensor are substantially the same (Greco, ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2) (discloses similar sensors)), (Id., ¶ 51, The sensors or measuring devices that generate the physiologic signals are conventional and not a part of the present invention, and therefore any such sensors or devices may be used).

	Regarding claim 5, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
Greco further discloses …wherein the second learning data… comprises stored data generated on the basis of collected information indicating performance, said collected information indicating emotion of the at least one worker, and said collected information indicating cognition of the at least one worker, wherein the collected information indicating performance indicates performance corresponding to said collected information indicating emotion and said collected information indicating cognition (Greco, ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses feedback data generated based on performance information), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty);
While suggested, Greco does not explicitly disclose … is obtained from the storage device and …said information indicating emotion of at least one worker…
However, Bychov discloses …said information indicating emotion of at least one worker… (Bychov ,¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109, for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

	Regarding claim 6, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
Greco further discloses …wherein the processor is configured with the program to perform operations such that determining an intervention to be provided comprises determining at least one of timing and characteristic of the intervention based at least on the estimated worker productivity (Greco, ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection… The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105), (Id., ¶ 37, an adaptive feedback system may be employed in which thresholds for feedback are set dynamically (determines intervention characteristics based on productivity) by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses timing to intervene), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty).

Regarding claim 7, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
Greco further discloses …wherein the processor is configured with the program to perform operations such that determining an intervention to be provided comprises determining a first intervention and a second intervention to be provided at a first point in time and, respectively, second point in time, wherein the first intervention and the second intervention are different from each other (Greco, ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection… The wireless connection may, for example, be a Bluetooth connection. Additional software (discloses intervention determination unit) is added to the mobile device 103 or PC 104 to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105), (Id., ¶ 58, an adaptive feedback system may be employed in which thresholds for feedback or rewards and penalties are set dynamically by the software in computer/mobile device 103,104 and affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses first and second interventions), thresholds for rewards are increased to make it more difficult for the subject to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the subject to receive a reward or to not receive a penalty), (Id., ¶ 4, the stimulation that prompts the initial physiologic response is provided by the user's or subject's environment, and the physiologic response-based feedback is used to modify the environmental stimulus, for example by restricting or modifying the user's view of the environment. Additional visual, aural, or tactile feedback may be provided but the primary stimulus is the user's natural or ordinary environment and not a manufactured stimulus such as a game program or other stimulus providing computer display (discloses different interventions)).

Regarding claim 8, the combination of Greco and Bychov discloses the production management apparatus according to claim 1.
Greco further discloses …wherein the processor is configured with the program to perform operations such that determining an intervention to be provided comprises determining that a first intervention is to be provided at a time in response to the estimated productivity being determined not to meet a first condition (Greco, ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection… The wireless connection may, for example, be a Bluetooth connection. Additional software (discloses intervention determination unit) is added to the mobile device 103 or PC 104 to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105), (Id., ¶ 20, While either typing on a keyboard or handwriting, the present invention provides visual, auditory and tactile feedback of cognitive performance to include: attention to the flow of sentence structure, grammatical and spelling accuracy, transferring thought into the written word, distraction in completing the written task and overall efficiency to the task), (Id., ¶ 26, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
and determining that a second intervention different from the first intervention is to be provided  at a time in response to the estimated worker productivity being determined not to meet a second condition after the first intervention is provided (Greco, ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection… The wireless connection may, for example, be a Bluetooth connection. Additional software (discloses intervention determination unit) is added to the mobile device 103 or PC 104 to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105), (Id., ¶ 52, FIG. 2 depicts a software process (discloses second determination unit) in which the physiologic signals 201 are analyzed in a training protocol 202 according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained. The process is then separated into a "Protocol A" subroutine 203 for determining a reward/penalty 205 to be applied to LCD glasses 106 of FIGS. 1, 3, and 4, and to a speaker according to the results of the training protocol, and a "Protocol B" subroutine 204 for determining a reward/penalty 206 to be applied to vibrator motor 107 and a speaker according to the results of the training protocol. The resulting "Protocol A" reward/penalty signal and "Protocol B" reward/penalty signal are then respectively modulated (discloses first and second interventions) to obtain a final modulation output 207 that is output from mobile device 103 or PC 104 to the control signal generator (such as WiPWM 105 of FIG. 1), either directly or via the signal acquisition device 102, and ultimately applied to LCD glasses 106 and vibrator motor 107, the results being perceived by user or subject 101 in a closed loop feedback system), (Id., ¶ 58, an adaptive feedback system may be employed in which thresholds for feedback or rewards and penalties are set dynamically by the software in computer/mobile device 103,104 and affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves, thresholds for rewards are increased to make it more difficult for the subject to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased (discloses second condition) to make it easier for the subject to receive a reward or to not receive a penalty), (Id., ¶ 59, One known type of adaptive feedback system that may be employed is a fuzzy logic feedback system. The fuzzy logic feedback system enables several input parameters, such as rate of change, deviation from expected level, and previously achieved performance, to be related to the output).

Regarding claim 9, the combination of Greco and Bychov discloses the production management apparatus according to claim 8.
Greco further discloses …wherein the processor is configured with the program to perform operations such that: determining an intervention to be provided comprises determining that a visual or auditory stimulus is to be provided as the first intervention, and determining that a second intervention is to be provided comprises determining that a tactile stimulus is to be provided as the second intervention (Id., ¶ 52, FIG. 2 depicts a software process (discloses second determination unit) in which the physiologic signals 201 are analyzed in a training protocol 202 according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained. The process is then separated into a "Protocol A" subroutine 203 for determining a reward/penalty 205 to be applied to LCD glasses 106 of FIGS. 1, 3, and 4, and to a speaker (discloses visual and auditory intervention) according to the results of the training protocol, and a "Protocol B" subroutine 204 for determining a reward/penalty 206 to be applied to vibrator motor 107 and a speaker according to the results of the training protocol. The resulting "Protocol A" reward/penalty signal and "Protocol B" reward/penalty signal are then respectively modulated (discloses first and second interventions) to obtain a final modulation output 207 that is output from mobile device 103 or PC 104 to the control signal generator (such as WiPWM 105 of FIG. 1), either directly or via the signal acquisition device 102, and ultimately applied to LCD glasses 106 and vibrator motor 107 (discloses tactile intervention), the results being perceived by user or subject 101 in a closed loop feedback system).

Regarding claim 10, the combination of Greco and Bychov discloses the production management apparatus according to claim 8.
Greco further discloses …wherein the processor is configured with the program to perform operations such that determining an intervention to be provided further comprises: determining that the one or more intervention devices is to be controlled to stop the operation at a time in response to the estimated worker productivity being determined not to meet a third condition after the first or second intervention is provided (Greco, Greco, ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 (discloses intervention device) that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection… The wireless connection may, for example, be a Bluetooth connection. Additional software (discloses intervention determination unit) is added to the mobile device 103 or PC 104 to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) (discloses further interventions) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105), (Id., ¶ 52, FIG. 2 depicts a software process (discloses second determination unit) in which the physiologic signals 201 are analyzed in a training protocol 202 according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained. The process is then separated into a "Protocol A" subroutine 203 for determining a reward/penalty 205 to be applied to LCD glasses 106 of FIGS. 1, 3, and 4, and to a speaker according to the results of the training protocol, and a "Protocol B" subroutine 204 for determining a reward/penalty 206 to be applied to vibrator motor 107 and a speaker according to the results of the training protocol. The resulting "Protocol A" reward/penalty signal and "Protocol B" reward/penalty signal are then respectively modulated (discloses first and second interventions) to obtain a final modulation output 207 that is output from mobile device 103 or PC 104 to the control signal generator (such as WiPWM 105 of FIG. 1), either directly or via the signal acquisition device 102, and ultimately applied to LCD glasses 106 and vibrator motor 107, the results being perceived by user or subject 101 in a closed loop feedback system), (Id., ¶ 26, In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task (discloses stopping the operation) and indicating that one or more of the physiologic signals are not meeting the programmed criterion).

Regarding claim 11, the combination of Greco and Bychov discloses a system comprising a production management apparatus according to claim 1…
Greco does not explicitly disclose …and at least one article obtained by said manufacturing apparatus.
However, Bychov discloses …and at least one article obtained by said manufacturing apparatus (Bychov, ¶ 2, Service providers and device manufacturers (e.g., wireless, cellular, those involved in the automotive industry, the airline industry, the public transportation industry, etc.) (discloses article obtained by manufacturing apparatus) are challenged to deliver value and convenience to consumers by, for example, providing compelling network services. Such network services may include, for example, the ability to monitor the performance of a vehicle operator).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the manufactured article elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 12, Greco discloses A production management method to be implemented by a production management apparatus that manages a production line involving worker-performed operation, the method comprising: obtaining information indicating worker activity during the operation, the information comprising information relating to at least one physiological parameter obtained by at least one activity sensor …based on the information indicating the activity as a primary indicator… and first learning data indicating a relationship between the worker activity, and the worker emotion and cognition, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one worker, collected information indicating cognition of the at least one worker, and collected information indicating activity of the at least one worker, wherein… said collected information indicating cognition relate to at least one parameter indicative of cognition and previously obtained by at least one second sensor, and said collected information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed by a worker)), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating worker productivity based on the estimated emotion and cognition as a secondary indicator, and second learning data indicating a relationship between the worker productivity, and the worker emotion and cognition (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty);
and determining timing and a detail of an intervention based on the estimated worker productivity and a predetermined condition for providing the intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating worker emotion and cognition of the worker during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating worker emotion and cognition of the worker during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 14, Greco discloses A drive assisting apparatus for providing driving assistance, the apparatus comprising: a processor configured with a program to perform operations comprising: obtaining information indicating subject activity during driving a vehicle, the information comprising information relating to at least one physiological parameter obtained by at least one activity sensor (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed by a worker)), (Id., ¶ 20, Examples of activities that may be performed while using the method and system of the invention include: [0021] Driving--While either learning to drive or becoming a better driver using driving simulators, the present invention provides visual, auditory and tactile feedback of cognitive performance to include: attention to the task, visual perception of distance to other objects, and impulsive responses to outside movement of things and other drivers and the response time to the driving experience), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained);
…during driving based on the obtained information indicating the subject activity as a primary indicator…, and first learning data indicating a relationship between the subject activity and the subject emotion and cognition (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating subject performance based on the estimated subject emotion and cognition as a secondary indicator, and second learning data indicating a relationship between performance, and the subject emotion and the cognition when driving, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one subject, collected information indicating cognition of the at least one subject, and collected information indicating activity of the at least one subject, wherein… said collected information indicating cognition relate to at least one parameter indicative of cognition and previously obtained by at least one second sensor, and said collected information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
and determining an intervention to be provided for the worker based on the productivity estimated by operation as the second estimation unit and a predetermined condition for providing an intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 15, Greco discloses A drive assisting method for providing driving assistance, the method comprising obtaining information indicating subject activity during driving a vehicle, the information comprising information relating to at least one physiological parameter obtained by at least one activity sensor (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed by a worker)), (Id., ¶ 20, Examples of activities that may be performed while using the method and system of the invention include: [0021] Driving--While either learning to drive or becoming a better driver using driving simulators, the present invention provides visual, auditory and tactile feedback of cognitive performance to include: attention to the task, visual perception of distance to other objects, and impulsive responses to outside movement of things and other drivers and the response time to the driving experience), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained);
…during driving based on the obtained information indicating the subject activity as a primary indicator… and first learning data indicating a relationship between the subject activity and the emotion and cognition, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one subject, collected information indicating cognition of the at least one subject, and collected information indicating activity of the at least one subject, wherein said collected information indicating emotion relate to at least one physiological parameter previously obtained by at least one first sensor, said information indicating cognition relate to at least one parameter indicative of cognition and obtained by at least one second sensor, and said collected information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor; (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating subject performance based on the estimated subject emotion and cognition as a secondary indicator, and second learning data indicating a relationship between performance, and the subject emotion and cognition when driving (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
and determining an intervention to be provided based on the estimated subject performance and a predetermined condition for providing an intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 16, Greco discloses An apparatus for healthcare support, the apparatus comprising: a processor configured with a program to perform operations comprising: obtaining information indicating subject activity when executing an operation, the information comprising information relating to at least one physiological parameter obtained by means of at least one activity sensor; (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed)), (Id., ¶ 68, Relaxing--While attempting to relax, the method and system of the invention provides visual, auditory and tactile feedback of the degree of relaxed mind and body state to include but not limited to: when able to reach a physical relaxed state at a faster rate, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration; when there is a reduction in the amount of muscle tension throughout the body and in feelings of anxiety, the lenses of the eyeglass lighten, and there is an increase of in the audible tone and a decrease of the vibration: and when there is a reduction in mind racing and a meditating state, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration (discloses healthcare support)), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained);
…during executing the operation based on the information indicating the subject activity as a primary indicator, and first learning data indicating a relationship between the subject activity and the subject emotion and cognition (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating performance based on the estimated subject emotion and cognition as a secondary indicator, and second learning data indicating a relationship between performance, and the subject emotion and cognition when driving, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one subject, collected information indicating cognition of the at least one subject, and collected information indicating activity of the at least one subject, wherein… said collected information indicating cognition relate to at least one parameter indicative of cognition and previously obtained by at least one second sensor, and said collected information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
and determining an intervention to be provided based on the estimated subject performance and a predetermined condition for providing an intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 17, the combination of Greco and Bychov discloses The apparatus for healthcare support of a subject according to claim 16… 
Greco further discloses …wherein executing an operation comprises at least one amongst executing an interacting operation with a machine and performing a physical exercise (Id., ¶ 68, Relaxing--While attempting to relax, the method and system of the invention provides visual, auditory and tactile feedback of the degree of relaxed mind and body state to include but not limited to: when able to reach a physical relaxed state at a faster rate, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration; when there is a reduction in the amount of muscle tension throughout the body and in feelings of anxiety, the lenses of the eyeglass lighten, and there is an increase of in the audible tone and a decrease of the vibration: and when there is a reduction in mind racing and a meditating state, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration).

Regarding Claim 18, Greco discloses An method for healthcare support, the method comprising: obtaining information indicating subject activity when executing an operation, the information comprising information relating to at least one physiological parameter obtained by at least one activity sensor (Greco, ¶ 12, Biofeedback and neurofeedback training allows the patient to monitor and improve his/her physiology by observing the machine that measures and displays their body functions, making the patient aware of the activities which promote improvement, thus reinforcing the patient's ability to self-regulate and control the body functions. This is especially critical in today's technologically advanced work environments, where increased stress, high demand for multitasking, lack of awareness, poor attention and the cognitive effects of aging greatly influence productivity and errors in work performance (discloses management involving operations performed by a worker)), (Id., ¶ 68, Relaxing--While attempting to relax, the method and system of the invention provides visual, auditory and tactile feedback of the degree of relaxed mind and body state to include but not limited to: when able to reach a physical relaxed state at a faster rate, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration; when there is a reduction in the amount of muscle tension throughout the body and in feelings of anxiety, the lenses of the eyeglass lighten, and there is an increase of in the audible tone and a decrease of the vibration: and when there is a reduction in mind racing and a meditating state, the lenses of the eyeglass lighten, and there is an increase in the audible tone and a decrease of the vibration (discloses healthcare support)), (Id., ¶ 49, the physiologic signals may be processed by computing device or processor such as a personal or notebook computer 104 or mobile device 103 that is connected to the signal acquisition device 102 or 108 by a wired or wireless connection), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 51, The physiologic signals acquired by signal acquisition devices (discloses sensors) may be any physiologic signal conventionally used for biofeedback or neurofeedback, including electroencephalographs (EEGs), electrocardiograph (ECGs), electromyography (EMG), skin temperature, skin conductance, heart rate, and/or event-related potentials (ERPs)), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained);
…during executing the operation based on the obtained information indicating the subject activity as a primary indicator…, and first learning data indicating a relationship between the subject activity and the subject emotion and cognition, wherein the first learning data… comprises stored data generated on the basis of collected information indicating emotion of at least one subject, collected information indicating cognition of the at least one subject, and collected information indicating activity of the at least one subject, wherein said collected information indicating emotion relate to at least one physiological parameter previously obtained by at least one first sensor, said collected information indicating cognition relate to at least one parameter indicative of cognition and previously obtained by at least one second sensor, and said collected information indicating activity relate to at least one physiological parameter previously obtained by at least one third sensor; (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
estimating subject performance based on the estimated subject emotion and cognition as a secondary indicator, and second learning data indicating a relationship between subject performance, and the subject emotion and the cognition when driving (Id., ¶ 26, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress, workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task, which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion (discloses estimating productivity)), (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (further discloses estimating productivity based on cognition and physiology), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 52, FIG. 2 depicts a software process in which the physiologic signals 201 (discloses learning data) are analyzed in a training protocol 202 (discloses activity obtaining unit) according to a programmed criterion that results in the physiologic signals being either increased, decreased, or maintained), (Id., ¶ 11, Biofeedback and neurofeedback training uses machines to measure and display body functions and states such as heart rate, blood pressure, skin temperature, muscle tension, brain activity (discloses parameter indicative of cognition), electroencephalograph (EEG), electromyograph (EMG), and skin conductance), (Id., ¶ 74, Referring now to FIGS. 4A and 4B, which shows a detailed construction of the signal acquisition device 102 of FIG. 1, the user or subject 101 is connected to the signal acquisition device and the physiologic data (e.g., EEG/ECG data) collected by electrodes (not shown) attached to the user or subject 101 is received by sensor inputs that may include, as illustrated, a first active sensor input 102a (channel 1), a reference sensor input 102b (channel 1), a driven right leg grounding sensor input 102c, a second active sensor input 102d (channel 2), and a second reference sensor input 102e (channel 2). Further details of a particular non-limiting implementation of the signal acquisition device are shown in FIG. 6 (discloses sensors)), (Id., ¶ 23, the disclosed apparatus and methods can be used for safety, health, or productivity purposes. In one embodiment of the invention, physiologic signals related to stress (discloses physiological parameter), workload, or mental engagement could be used to control the lens opacity worn by a worker connected to the system. In one scenario, a worker's physiologic signals may indicate he or she is mentally fatigued, anxious, drowsy, stressed, distracted, or otherwise not mentally engaged in a task (discloses indicating an activity of the worker), which would trigger the lens to become opaque, therefore inhibiting the worker from performing the task and indicating that one or more of the physiologic signals are not meeting the programmed criterion);
and determining an intervention to be provided based on the estimated subject performance and a predetermined condition for providing an intervention, the intervention to be provided such that one or more intervention devices are capable of being controlled to provide the intervention.  (Id., ¶ 37, an adaptive feedback system (discloses second estimation unit) may be employed in which thresholds for feedback are set dynamically by the software and are affected by user performance. In an adaptive feedback system, the feedback difficulty is in proportion to user performance, such that when user performance improves (discloses estimating productivity), thresholds for rewards are increased to make it more difficult for the user to receive a reward, and such that when user performance declines, the thresholds (discloses thresholds for providing an intervention) for penalties are decreased to make it easier for the user to receive a reward or to not receive a penalty), (Id., ¶ 49, The wireless connection may, for example, be a Bluetooth connection. Additional software is added to the mobile device 103 or PC 104 (discloses intervention device) to analyze the user's physiologic signals according to a programmed criterion (e.g., increase, decrease, or maintain) and produces a reward or penalty signal according to some predetermined algorithm for transmission to the PWM control signal generator (also referred to as wireless PWM interface or WiPWM) 105).
While suggested in Figure 2 and related text, Greco does not explicitly disclose …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor
However, Bychov discloses …estimating subject emotion and cognition of the subject during the operation… is obtained from a storage device… said information indicating emotion relate to at least one physiological parameter obtained by at least one first sensor (Bychov, ¶ 6, The method also comprises causing, at least in part, the physiological information to be communicated to a device (discloses first estimation unit) that comprises at least one of the one or more sensors or is remote from at least one of the one or more sensors. The method further comprises processing the physiological information to determine a behavioral state associated with the vehicle operator), (Id., ¶ 23, the term "behavioral state," or any derivation thereof, refers to one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state), (Id., ¶ 41, the behavioral state of the vehicle operator is determined to be one or more of alert, excited, depressed, involved, uninvolved, energetic, sleepy, fatigued, bored, engaged, disengaged, calm, complacent, distracted, frustrated, stressed, relaxed, peaceful, busy, ready, ideal, confident, happy, joyful, sad, downbeat, impaired, assessed vehicle operator performance, or other determinable behavioral state. The behavioral state is based on instantaneous physiological information or a determined change in physiological information compared to a normal status of physiological information as indicated in a user profile stored in user profile database 109 (discloses storage device), for example, or based on a determined change in behavioral state from a previously known or user profile defined normal behavioral state), (Id., ¶ 43, the vehicle operator performance management platform 103 and/or the network management system 107 causes one or more of the physiological information and the behavioral state to be stored in a memory such as, for example, the user profile database 109 or the memory 117).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the emotion estimating elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Regarding Claim 19, the combination of Greco and Bychov discloses A non-transitory computer-readable storage medium storing a computer program comprising instructions, which, when read and executed on a computer, cause the computer to perform operations according to claim 12 (Bychov, ¶ 124, The term "computer-readable medium" as used herein refers to any medium that participates in providing information to processor 903, including instructions for execution. Such a medium may take many forms, including, but not limited to computer-readable storage medium (e.g., non-volatile media, volatile media), and transmission media. Non-volatile media includes, for example, optical or magnetic disks. Volatile media include, for example, dynamic memory. Transmission media include, for example, twisted pair cables, coaxial cables, copper wire, fiber optic cables, and carrier waves that travel through space without wires or cables, such as acoustic waves and electromagnetic waves, including radio, optical and infrared waves. Signals include man-made transient variations in amplitude, frequency, phase, polarization or other physical properties transmitted through the transmission media. Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD-ROM, CDRW, DVD, any other optical medium, punch cards, paper tape, optical mark sheets, any other physical medium with patterns of holes or other optically recognizable indicia, a RAM, a PROM, an EPROM, a FLASH-EPROM, an EEPROM, a flash memory, any other memory chip or cartridge, a carrier wave, or any other medium from which a computer can read. The term computer-readable storage medium is used herein to refer to any computer-readable medium except transmission media).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the physiological and performance estimating elements of Greco to include the computer readable elements of Bychov in the analogous art of determining vehicle operator performance for the same reasons as stated for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atlas et al., U.S. Publication No. 2009/0066521, discloses a method and system for detecting the physiological onset of operator fatigue.
Mott et al., U.S. Publication No. 2012/0191425, discloses systems and methods for individualized alertness predictions.
Sato et al., U.S. Publication No. 2016/0246298, discloses a drive assist apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624